NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas             956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                         January 6, 2016

      Hon. Ricardo P. Rodriguez                      Hon. Alfredo Morales Jr.
      Hidalgo County District Attorney               Attorney at Law
      100 N. Closner                                 P. O. Box 52942
      Edinburg, TX 78539                             McAllen, TX 78505
      * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

      Mr. David Servin
      TDCJ #02010435
      Jester IV Unit
      4 Jester Road
      Richmond, TX 77406

      Re:       Cause No. 13-15-00369-CR
      Tr.Ct.No. CR-1977-13-D
      Style:    David Servin v. The State of Texas


           Appellant’s brief in the above cause was received and filed in this Court on
      Monday, December 28, 2015.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch